IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

RAMON CASTRO,                       NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D13-5789

CITY OF FORT PIERCE AND
FLORIDA LEAGUE OF
CITIES/WORKERS’
COMPENSATION CLAIMS
DEPARTMENT,

      Appellee.


_____________________________/

Opinion filed July 24, 2014.

An appeal from an order of the Judge of Compensation Claims.
Robert D. McAliley, Judge.

Date of Accident: April 16, 2010.

Bill McCabe, Longwood and Gray M. Camfield, Melbourne, for Appellant.

Lamar D. Oxford and Alan D. Kalinoski, Orlando, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, C.J., BENTON, and RAY, JJ., CONCUR.